Criminal prosecution on a warrant charging the unlawful operation of a motor vehicle upon the public highways while under the influence of intoxicating liquor.
There was a verdict of guilty. The court pronounced judgment on the verdict and defendant appealed.
The only exceptive assignment of error is directed to alleged error in the charge. The defendant insists the court, in reviewing the contentions of the State, used language which tended to discredit witnesses for the defendant and, in effect, constituted an expression of opinion.
We are not persuaded the contention as stated by the court is not reasonably supported by the facts and circumstances appearing on this record. In any event it did not constitute an intimation of the opinion of the court or otherwise impinge upon the provisions of G.S., 1-180. Hence the assignment of error is without substantial merit.
No error.